DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
Status of Claims
Claim 1 is amended. Claim 17 is cancelled. Claims 1-16 and 18 are examined herein.
Status of Previous Rejections
The rejections of Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US2012/0318412, IDS dated 05/21/2020), and further in view of Ohta’196 (US 2010/0108196) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US2012/0318412, IDS dated 05/21/2020), and further in view of Ohta’196 (US 2010/0108196).
Regarding claims 1-6, 14-16 and 18, Ohta teaches a soft magnetic alloy having composition FebalCu1.5Si4B14C1 (Abstract; Table 3, Example 6-20), which meets the recited amount of Fe, B, C and Cu in claims 1-6. 14-16 and 18.
The Si amount in this example is lower than the recited amount of Si in claim 1. However, Ohta discloses that the amount of Si+C is most preferably 4-7 at% in order to make an alloy having high Bs and squareness ([0051] to [0056]). Thus, the Si amount in FebalCu1.5Si4B14C1 can be adjusted in the range of 3-6 at%, which overlaps the recited amount of Si in the instant claims and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. Ohta further discloses that the alloy may contain 0-3 at% Ti, Zr, Nb, Mo Hf etc. ([0060]), which overlaps the recited amount of M element in the instant claims and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claims 7-9, Ohta discloses that the soft magnetic alloy comprises an amorphous and an initial fine crystal having a size of 0.5-5 nm ([0076]), which meets the limitations recited in claims 7-9.
Regarding claim 10, Ohta discloses that the alloy has an average grain size of 20 nm (Table 3, Example 6-20), which meets the limitation recited in claim 10.
Regarding claims 11-12, Ohta discloses that the alloy may be in ribbon form or powder form ([0037]), which meets the limitations recited in claims 11-12.
Regarding claim 13, Ohta discloses that the alloy may be used to make a magnetic core ([0088]), which meets the limitation recited in claim 13.
Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are moot in view of the new rejection ground.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733